Case: 21-60003     Document: 00516267880         Page: 1     Date Filed: 04/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 5, 2022
                                  No. 21-60003                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Cesar Andres Fortuny Diaz,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A201 671 555


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Cesar Andres Fortuny Diaz, a native and citizen of Cuba, petitions for
   review of an order by the Board of Immigration Appeals (BIA) dismissing his
   appeal from the denial of his application for asylum, withholding of removal,
   and relief under the Convention Against Torture (CAT). He challenges the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60003      Document: 00516267880          Page: 2   Date Filed: 04/05/2022




                                    No. 21-60003


   determination that he lacked credibility, argues that he is entitled to
   protection under the CAT, and claims that his due process rights were
   violated.
          We review the BIA’s decision and consider the immigration judge’s
   (IJ) decision only to the extent it influenced the BIA. Singh v. Sessions, 880
   F.3d 220, 224 (5th Cir. 2018). Factual findings, including an adverse
   credibility determination, are reviewed for substantial evidence. Avelar-
   Oliva v. Barr, 954 F.3d 757, 763 (5th Cir. 2020).
          Despite Fortuny Diaz’s assertions to the contrary, the adverse
   credibility determination was supported by specific reasons based on the
   evidence presented and was, under the totality of the circumstances,
   substantially reasonable. See Singh, 880 F.3d 225-26. Because the adverse
   credibility determination was supported by “specific and cogent reasons,”
   the record does not compel a finding that he was credible or that no
   reasonable factfinder could have made an adverse credibility finding. Zhang
   v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005). Accordingly, the lack of
   credible evidence precluded him from meeting his burden of proof for asylum
   and withholding of removal. See Arulnanthy v. Garland, 17 F.4th 586, 593-97
   (5th Cir. 2021); Dayo v. Holder, 687 F.3d 653, 658-59 (5th Cir. 2012).
          To establish entitlement to relief under the CAT, an alien must prove
   that it is more likely than not that he will be tortured with the consent or
   acquiescence of public officials if he returns to the particular country in
   question. 8 C.F.R. §§ 1208.16(c)(2), 1208.18(a)(1). While Fortuny Diaz
   argues that the BIA erred in treating the adverse credibility determination as
   dispositive of his claim for protection under the CAT, the record reflects that
   the BIA acknowledged that the record contained evidence of human rights
   violations in Cuba but found that there was nothing in the record, besides his
   discredited testimony, indicating that he would be singled out for torture.




                                         2
Case: 21-60003      Document: 00516267880           Page: 3     Date Filed: 04/05/2022




                                     No. 21-60003


   Moreover, while he has introduced documentary evidence of his contacts
   with the Cuban police, this evidence only weighs against the BIA’s
   conclusion and does not compel a contrary result. See Martinez-Lopez v. Barr,
   943 F.3d 766, 769 (5th Cir. 2019).          Accordingly, substantial evidence
   supports the BIA’s determination that he is not entitled to protection under
   the CAT.
          Finally, “[t]o prevail on a due process claim, an alien must make an
   initial showing of substantial prejudice by making ‘a prima facie showing that
   the alleged violation affected the outcome of the proceeding.’” Arteaga-
   Ramirez v. Barr, 954 F.3d 812, 813 (5th Cir. 2020) (quoting Okpala v.
   Whitaker, 908 F.3d 965, 971 (5th Cir. 2018)). While Fortuny Diaz alleges
   that the IJ falsely indicated that he waived his right to appeal his initial order
   of removal, he is unable to demonstrate that he was prejudiced because the
   order of removal was vacated and his proceeding was remanded so that he
   could seek asylum, withholding of removal, protection under the CAT, or
   any other relief for which he was eligible. Moreover, despite his assertions to
   the contrary, there is no evidence of “hostility due to extrajudicial sources or
   a deep-seated favoritism or antagonism that would make fair judgment
   impossible.” Singh v. Garland, 20 F.4th 1049, 1055 (5th Cir. 2021) (internal
   quotation marks and citation omitted). Accordingly, Fortuny Diaz has failed
   to demonstrate that his due process rights were violated.
          For the foregoing reasons, the petition for review is DENIED.




                                           3